Citation Nr: 1640145	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  05-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 20 percent for myoclonic epilepsy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to March 1976 and from October 1976 to November 1980. 

This matter comes to the Board of Veterans' Appeals (Board) from June 2004 and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran was scheduled for a Travel Board hearing in January 2009, but he failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2015).

By way of procedural history, in September 2009, the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for myoclonic epilepsy.  The Board also determined that the issue of entitlement to a TDIU was raised during the pendency of the Veteran's appeal.  The TDIU claim was then remanded for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran did not appeal the denial of his increased rating claim to the United States Court of Appeals for Veterans Claims within 120 days of the issuance of the Board decision, nor did he request reconsideration of that decision.  38 U.S.C.A. § 7266.  Therefore, this denial is final.

In October 2010, the Veteran filed a new claim for increased rating as his epilepsy had worsened.  As a result of this claim, in December 2010, the Board remanded the matter of TDIU for a new VA examination.  The Board also referred the claim for increased rating remained unadjudicated by the RO.  Thereafter, the Board issued March and August 2013 remands of the Veteran's claim for TDIU.  Significantly, these remands indicated that the Veteran's claim for increased rating was inextricably intertwined with his claim for TIDU.  The Board therefore specified that prior to adjudication of his TDIU claim the Veteran's increased rating claim must first receive proper development and adjudication.  The RO issued rating decisions in May and October 2015 denying the Veteran's increased rating claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated, the Veteran's current claim for increased rating was first properly adjudicated by the RO in May 2015.  The issue was readjudicated in an October 2015 rating decision following receipt of new and material evidence.  See 38 C.F.R. § 3.156(b).  To that point, in August 2016, the Veteran's representative filed an appellant brief addressing his claim for increased rating.  The Board construes this brief to be a timely notice of disagreement (NOD) with the RO's October 2015 denial of his claim.  See 38 C.F.R. § 20.201.  Nevertheless, a review of the record does not establish that a statement of the case (SOC) has been issued addressing this denied claim.  Accordingly, the Veteran's August 2016 timely NOD is still pending, and remand is required for a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

The Board emphasizes that the issue of entitlement to an increased rating will be returned for adjudication after issuance of the SOC only if properly perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  In the instant case, once the SOC is issued the Veteran must then file a timely substantive appeal of this decision within 60 days or within one year of notice of the decision (which would be October 16, 2016); whichever date is later.  

Lastly, as stated in the Board's previous remands, the adjudication of the increased rating claim may affect the TDIU claim.  The claim for entitlement for a TDIU remains inextricably intertwined with his increased rating claim.    Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  Therefore a decision on this matter is deferred.



Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a statement of the case addressing the issue of entitlement to a rating in excess of 20 percent for myoclonic epilepsy.  The Veteran must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

